Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-299

                                     NOVEMBER TERM, 2013

 Keri Streeter                                         }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Addison Unit,
    v.                                                 }    Family Division
                                                       }
                                                       }
 Trevor James                                          }    DOCKET NO. 269-12-11 Andm

                                                            Trial Judge: Helen M. Toor

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals the decision of the superior court, family division, granting father’s
motion to modify and awarding him sole legal and physical parental rights and responsibilities
with respect to the parties’ three children. We affirm.

        The children of the parties, who divorced in June 2010, were born in October 2003,
September 2005, and September 2007. The divorce order awarded mother sole legal and
physical parental rights and responsibilities, with father receiving significant parent-child
contact. Father filed a motion to modify parental rights and responsibilities in May 2012. The
trial court ordered a forensic evaluation that was admitted into evidence. Following two merits
hearings held in August 2012 and May 2013, the trial court granted father’s motion to modify
and awarded him sole legal and physical parental rights and responsibilities, with mother
retaining significant parent-child contact. On appeal, mother argues that: (1) the court’s
judgment was the result of her having to represent herself, unlike father; (2) the court’s decision
was based mostly on the hearsay testimony of father and his wife; (3) father failed to present
evidence to support his and his wife’s testimony; (4) no evidence supported the court’s findings
that she had neglected the children’s medical needs, that she had not engaged in family
counseling, and that she belittled father and his wife in front of the children; and (5) events
occurring since the court’s decision demonstrate the error of that decision. Mother further
contends that the court erred in concluding that father and his wife were more credible witnesses
than her.

        Mother’s claims of bias and a lack of evidence to support the trial court’s findings and
conclusions cannot be evaluated because mother did not order video recordings of those
proceedings. See V.R.A.P. 10(b)(1) (requiring appellant to order transcript of all parts of
proceedings relevant to issues raised by appellant). By not ordering the video recordings, mother
waived “the right to raise any issue for which a transcript is necessary for informed appellate
review.” Id.; see In re S.B.L., 150 Vt. 294, 307 (1988) (explaining that appellant bears
consequences of failing to order transcript and that, without transcript, Supreme Court assumes
that evidence supports trial court’s findings); Appliance Acceptance Co. v. Stevens, 121 Vt. 484,
487 (1960) (stating that appellant has burden to demonstrate error in challenged rulings and thus
must produce record that substantiates appellant’s position). Appellant’s claim of judicial bias
appears to be based on nothing other than the fact that the court rendered a decision adverse to
her position. As noted, there is no record of the proceedings for us to determine if the court’s
decision or the challenged findings are supported by the evidence. As for determining the
credibility of the witnesses, that is solely within the province of the trial court. See Knutsen v.
Cegalis, 2011 VT 128, ¶ 13, 191 Vt. 546 (mem.) (stating that credibility determinations are
solely within province of fact finder and are not considered anew on appeal). Finally, the events
that mother alleges occurred after the trial court rendered its decision are irrelevant as to whether
the court’s decision is supported by the record. See Hoover v. Hoover, 171 Vt. 256, 258 (2000)
(“[O]ur review is confined to the record and evidence adduced at trial.”).

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice

                                                 _______________________________________
                                                 Geoffrey W. Crawford, Associate Justice




                                                 2